Case 2:21-cv-02222-GRB-AYS Document 1 Filed 04/22/21 Page 1 of 4 PageID #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CHRIS BALABOUS,
                                                          NOTICE OF REMOVAL
                                        Plaintiff,
v.                                                        Civil Case No.:

LOWE’S HOME CENTER, LLC,
                                     Defendant.

TO:      United States District Court
         Eastern District of New York

         Pursuant to 28 U.S.C. §1441 and 1332, the action entitled Chris Balabous v. Lowe’s

Home Centers, LLC. commenced in the Supreme Court of the State of New York for the County

of Suffolk, Index Number 601997/2021, is hereby removed by Defendant, Lowe’s Home

Centers, LLC (hereinafter “Lowe’s” or “Defendant”), from the Supreme Court of the State of

New York, County of Suffolk to the United States District Court for the Eastern District of New

York by the filing of this Notice of Removal with the Clerk of the United States District Court

for the Eastern District of New York.

         Defendant, by and through its attorneys, Goldberg Segalla LLP, respectfully states the

following as grounds for removing this action:

                                         Procedural History

         1.    On or about February 4, 2021, the above-captioned civil action was commenced

in the Supreme Court of the State of New York, County of Suffolk. Plaintiff’s Summons and

Verified Complaint were assigned Index Number 607801/2021 (hereinafter, the “State Court

Action”).

         2.    According to the Affidavit of Service filed on February 11, 2021, the Summons

and Verified Complaint upon Lowe’s via the New York Secretary of State.

         3.    Copies of all process, pleadings, and orders served upon parties in the State Court

Action are attached as Exhibit A.

29741779.v1
Case 2:21-cv-02222-GRB-AYS Document 1 Filed 04/22/21 Page 2 of 4 PageID #: 2



         4.    The State Court Action seeks monetary damages for personal injuries allegedly

sustained by plaintiff, Chris Balabous, while shopping at the Lowe’s Home Improvement retail

store located at 2150 Nesconset Highway, Stony Brook, New York 11794.

                                               Parties

         5.    Upon information and belief, plaintiff is a resident of Suffolk County, State of

New York.

         6.    Defendant is incorporated under the laws of the state of North Carolina and has a

principal place of business in North Carolina.

         7.    More specifically, Lowe’s Home Centers, LLC, is a limited liability company

organized under the laws of North Carolina and with a principal place of business at 1000

Lowe’s Boulevard, Mooresville, North Carolina 28117.

         8.    The sole member of Lowe’s Home Centers, LLC is Lowe’s Companies, Inc.

         9.    Lowe’s Companies, Inc. was incorporated under the laws of North Carolina and

has a principal place of business at 1000 Lowe’s Boulevard, Mooresville, North Carolina 28117.

         10.   Accordingly, full diversity exists between the parties.

                                            Jurisdiction

         11.   This Court has subject-matter jurisdiction of the action pursuant to 28 U.S.C. §

1332 because it is a civil action between citizens of different states, and the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

                                         Basis for Removal

         12.   This Court has subject-matter jurisdiction on the basis of diversity of citizenship

under 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C. § 1441(a) because this is the

federal district court for the district embracing the place where the state court suit is pending.

         13.   Though the Complaint does not state the amount of damages that will be sought,




29741779.v1
Case 2:21-cv-02222-GRB-AYS Document 1 Filed 04/22/21 Page 3 of 4 PageID #: 3



in response to Lowe’s discovery demands, plaintiff claims damages in the amount of $5 million

dollars. Therefore, it is Lowe’s good faith belief that the amount in controversy exceeds the sum

or value of $75,000.00, exclusive of interest and costs. Plaintiff’s discovery response dated

March 22, 2021 (but filed and post-marked on March 25, 2021) is attached as Exhibit B.

         14.   As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon plaintiff, by and through his attorneys of record, and is being filed with the Clerk of

the Court of the State of New York, Supreme Court, County of Suffolk.

         15.   Copies of all process, pleadings, and orders served upon Defendant in the State of

New York Supreme Court, County of Suffolk, Index No. 601997/2021, are attached as Exhibit

A.

        16.    By filing this Notice of Removal, Defendant does not waive any defenses which

may be available to it, including, but not limited to, its right to contest in personam jurisdiction

over Defendant and improper service of process.

        17.    No previous application has been made for the relief requested herein.

         WHEREFORE, Defendant files this Notice of Removal so that the State Court Action

bearing Index No. 601997/2021 now pending in the State of New York, Supreme Court, County

of Suffolk be removed to this court for all further proceedings.

Dated: Buffalo, New York
       April 22, 2021

                                                     GOLDBERG SEGALLA LLP

                                                       s/ Kenneth Bostick
                                                     Kenneth L. Bostick, Esq.
                                                     Attorney for Defendant
                                                     Lowe’s Home Centers, LLC
                                                     665 Main Street
                                                     Buffalo, New York 14203-1425
                                                     (716) 566 - 5447
                                                     kbostick@goldbergsegalla.com




29741779.v1
Case 2:21-cv-02222-GRB-AYS Document 1 Filed 04/22/21 Page 4 of 4 PageID #: 4




TO:      Glenn Auletta, Esq.
         Gruenberg Kelly Della
         Attorneys for Plaintiff
         700 Koehler Avenue
         Ronkonkoma, New York 11779
         (631) 737-4110
         info@gknylaw.net




29741779.v1
